LAS VEGAS RAILWAY EXPRESS, INC. 6650 Via Austi Parkway, Suite 170 Las Vegas, Nevada 89119 (702) 583-6715 March 24, 2011 United States Securities and Exchange Commission Washington, D.C. 20549 Attn: Ms. Babette Cooper RE: Las Vegas Railway Express, Inc. Form 10-Q for Fiscal Quarter Ended December 31, 2010 File No. 333-144973 Dear Ms. Cooper, The subject matter related to your letter dated March 15, 2011 is still being reviewed by our auditors.We would like to request a further extension to March 31, 2011 to properly provide the required answers to your letter. Once again, as stated previously, we believe that this request is due to extraordinary circumstances that should not occur in the future. Thank you for your prompt attention. Sincerely, /s/ Michael A. Barron Michael A. Barron CEO cc: Greg West, CFO Kyle Tingle, CPA Ed Hamilton, CPA File
